Bullard J.,

delivered the opinion of the court.
The tutor ad hoc of the minor heirs of Richardson, called in warranty in this case, prosecutes this appeal from an interlocutory judgment of the District Court, making absolute a rule taken on him to show cause why the deliberations of a family meeting, convoked under the authority of the District Court, should not be homologated.
. . Ihe court has not pronounced a final judgment in the case, upon the rights of the parties; and, we are of opinion, that the judgment upon the rule is not such a one as to authorise an appeal. It is clearly not final, nor can we perceive how it may produce an irreparable injury to the party complaining of it. The power of the District Court to order a family meeting, and to approve a transaction or compromise relating to the interests of minors, recommended by such meeting, may well be inquired into when the whole case is before this court, but we do not think ourselves authorised to pronounce upon those questions, in its present stage.
It is, therefore, ordered, that the appeal be dismissed, with costs.